Opinion issued September 26, 2019




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                             NO. 01-19-00666-CV
                           ———————————
               IN RE JACK EDWARD JOHNSON II, Relator



           Original Proceeding on Petition for Writ of Mandamus


                         MEMORANDUM OPINION

     Relator, Jack Edward Johnson II, filed this petition for writ of mandamus

challenging the trial court’s February 16, 2018 divorce decree.1 Johnson has




1
     The underlying case is In the Matter of the Marriage of Jack Edward Johnson II
     and Amy Laura Delzotto; In the Interest of J.L.J. and G.L.D., Children, cause
     number 2016-36745, pending in the 312th District Court of Harris County, Texas,
     the Honorable Clinton E. Wells presiding.
previously appealed this decree and filed a petition for writ of mandamus concerning

this decree.2

      Johnson had an adequate remedy by appeal and, therefore, he is not entitled

to the remedy of mandamus. See Walker v. Packer, 827 S.W.2d 833, 840, 844 (Tex.

1992) (holding that relators had adequate remedy by appeal and mandamus was

inappropriate).

                                 PER CURIAM
Panel consists of Justices Kelly, Hightower, and Countiss.




2
      Johnson’s appeal was filed in appellate cause number 01-18-00391-CV. The
      previous mandamus was filed in appellate cause number 01-18-00793-CV.
                                         2